Van Wyck, J.
The proof is complete and uncontradicted that the defendants were copartners under the firm name of H. & I. Levin, and that defendant Hyman Levin signed said firm name to the two notes of $600 each, payable to order of plaintiff', and sued upon in this action. If the proof showed that these notes were, without Isaac’s knowledge or consent, given by Hyman to pay or secure his individual indebtedness to the plaintiff, payee, then appellants would be right in their contention that such payee cannot recover thereon as against such copartnership firm (Union Bank v. Underhill, 102 N. Y. 336), but such is not the proof, for plaintiff’s uncontradicted and corroborated testimony is* that: “ When these notes were given to me, I gave $600 for the first one and $600 for the second,” and that they were made out and signed with the firm name of H. & I. Levin by Hyman, to whom plaintiff handed the sum of $600 when each was delivered to him by Hyman. There is no evidence whatever that Hyman was at that time indebted to plaintiff in any sum, nor even that these two sums were loans to him individually, and the legal presumption is that the original contract was between the copartnership firm who signed the notes and the plaintiff payee," who paid the full face thereof in cash to the member of the firm negotiating their discount. The authority of one *320member of a firm to make and deliver the firm’s notes, negotiate the discount thereof and receive the cash therefor, cannot be questioned by the other members of such firm.
The judgment and order are affirmed, with costs.
BTewbuegeb, J., concurs.
Judgment and order affirmed, with costs.